months' incarceration, to run concurrently with the sentence he was
                serving in an unrelated case. We conclude that the district court properly
                ensured that Giles' designation as a Juggalo was not based upon
                impalpable or highly suspect evidence and did not err by declining to
                strike the designation from the PSI. See Gomez v. State, 130 Nev. ,
                324 P.3d 1226, 1228-29 (2014). 1
                            Second, Giles asserts that the district court violated his right
                to due process by declining to give him a "meaningful opportunity" to
                challenge the designation of the Juggalos as a criminal gang in his PSI.
                We decline to consider this claim because Giles does not assert that the
                court considered the Juggalos' alleged status as a gang when imposing
                sentence and merely asserts that the designation might cause him
                negative consequences in the future.       See id. at , 324 P.3d at 1229; see
                generally United States v. Valentine, 783 F.2d 1413, 1417 (9th Cir. 1986)
                (generic and speculative claims of potential injuries are insufficient to
                establish a violation of due process). Accord United States v. Marion, 404
                U.S. 307, 325-26 (1971). Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.


                                                                      J.
                                        Hardesty



                Douglas


                       'To the extent that Giles asks this court to modify Gomez, we decline
                to do so.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
cc: Hon. Valerie Adair, District Judge
     Clark County Public Defender
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                   3